DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tabatowski-Bush (U.S. PGPub # 2015/0168497) in view of David et al (U.S. PGPub # 2015/0300428).
Regarding Independent Claim 14, Tabatowski-Bush teaches:
A circuit for detecting a creeping short circuit in a bridge connection, comprising: 
a first detection device for a power loss at a battery-side connection of the bridge connection, the first detection device including a first counting register (Fig. 1 Element 46 & paragraphs 0027-0028.); and 
a second detection device for a power loss at a ground-side connection of the bridge connection, the second detection device including a second counting register (Fig. 1 Element 48 & paragraphs 0027-0028.).

    PNG
    media_image1.png
    491
    355
    media_image1.png
    Greyscale

Tabatowski-Bush does not explicitly teach:
a first counting register
a second counting register.
David teaches:
a first counting register (Fig. 4A Element 56. Fig. 4B Element 86.)
a second counting register (Fig. 4A Element 68. Fig. 4B Element 98.).

    PNG
    media_image2.png
    371
    535
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of David to the teachings of Tabatowski-Bush such that there would be a first counting register and a second counting register because this allows one to assess the states of charge of batteries and effectively count the number of fault events.
Regarding Claim 15, Tabatowski-Bush & David teach all elements of claim 14, upon which this claim depends.
Tabatowski-Bush may not explicitly teach
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to compute the power losses using the square of a measured current intensity because power is defined as I2R or IV which is derived from Ohm’s Law V=IR.  
Regarding Claim 16, Tabatowski-Bush & David teach all elements of claim 15, upon which this claim depends.
Tabatowski-Bush may not explicitly teach the detection devices for the power losses are configured to compute the power loss with the aid of the I2t principle using the square of the measured current intensity.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to compute the power losses using the square of a measured current intensity because power is defined as I2R or IV which is derived from Ohm’s Law V=IR.  
Regarding Claim 17, Tabatowski-Bush & David teach all elements of claim 14, upon which this claim depends.
Tabatowski-Bush does not explicitly teach the counting registers are configured to increase their count values as a function of the detected power loss. 
David teaches the counting registers are configured to increase their count values as a function of the detected power loss (Fig. 4A Element 56. Fig. 4B Element 86. See Paragraphs 0047-0051.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of David to the teachings of Tabatowski-Bush such that the counting registers are configured to increase their count values as a function of the detected power loss because this allows one to assess the states of charge of batteries and effectively count the number of fault events.
Regarding Claim 18,
Tabatowski-Bush does not explicitly teach the counting registers have a maximum count value.
David teaches the counting registers are configured to increase their count values as a function of the detected power loss (Fig. 4A Element 56. Fig. 4B Element 86. See Paragraph 0047 wherein the limit of 1550 is disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of David to the teachings of Tabatowski-Bush such that the counting registers are configured to increase their count values as a function of the detected power loss because this allows one to assess the states of charge of batteries and effectively count the number of fault events.

Allowable Subject Matter
Claims 19-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Independent claims 19, 24, & 26 claims all require some form “increasing a first count value of a first counting register of the first detection device as a function of the power loss detected at the battery-side connection … increasing a second count value of a second counting register of the second detection device as a function of the power loss detected at the ground-side connection … comparing the first count value of the first counting register to the second count value of the second counting register” … and “detecting the creeping short circuit if a deviation between the first count value and the second count value lies above a threshold value..
Regarding Independent Claim 19,
A method for detecting a creeping short circuit in bridge connections with a circuit, the method comprising: 
detecting a power loss at a battery-side connection of a bridge connection by a first detection device, wherein the circuit for detecting includes the first detection device for the power loss at the battery-side connection of the bridge connection, the first detection device including a first counting register, and a second detection device for a power loss at a ground- side connection of the bridge connection, the second detection device including a second counting register;
increasing a first count value of a first counting register of the first detection device as a function of the power loss detected at the battery-side connection; 
detecting a power loss at a ground-side connection of the bridge connection by a second detection device; 
increasing a second count value of a second counting register of the second detection device as a function of the power loss detected at the ground-side connection; 
comparing the first count value of the first counting register to the second count value of the second counting register; 
detecting the creeping short circuit if a deviation between the first count value and the second count value lies above a threshold value.
Regarding Claim 20,
The method of claim 19, wherein the particular power loss is computed by squaring a measured current intensity.
Regarding Claim 21,
The method of claim 20, wherein the squaring of the measured current intensity is carried out with the aid of an I2t principle.
Regarding Claim 22,
The method of claim 19, wherein the comparing between the first count value of the first counting register and the second count value of the second counting register is only carried out if one of the count values has reached a maximum count value.
Regarding Claim 23,
The method of claim 19, wherein the bridge connection is switched off if one of the count values reaches a maximum count value.
Regarding Independent Claim 24,
A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for detecting a creeping short circuit in bridge connections with a circuit, by performing the following: 
detecting a power loss at a battery-side connection of a bridge connection by a first detection device, wherein the circuit for detecting includes the first detection device for the power loss at the battery-side connection of the bridge connection, the first detection device including a first counting register, and a second detection device for a power loss at a ground-side 
increasing a first count value of a first counting register of the first detection device as a function of the power loss detected at the battery-side connection; 
detecting a power loss at a ground-side connection of the bridge connection by a second detection device; 
increasing a second count value of a second counting register of the second detection device as a function of the power loss detected at the ground-side connection; 
comparing the first count value of the first counting register to the second count value of the second counting register; 
detecting the creeping short circuit if a deviation between the first count value and the second count value lies above a threshold value.
Regarding Claim 25,
The computer readable medium of claim 24, wherein the detection devices for the power losses are configured to compute the power losses using the square of a measured current intensity.
Regarding Independent Claim 26,
An electronic arithmetic unit for detecting a creeping short circuit in bridge connections with a circuit, comprising: 
a non-transitory computer readable medium having a computer program, which is executable by a processor, including a program code 
increasing a first count value of a first counting register of the first detection device as a function of the power loss detected at the battery-side connection; 
detecting a power loss at a ground-side connection of the bridge connection by a second detection device; 
increasing a second count value of a second counting register of the second detection device as a function of the power loss detected at the ground-side connection; 
comparing the first count value of the first counting register to the second count value of the second counting register; 
detecting the creeping short circuit if a deviation between the first count value and the second count value lies above a threshold value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent analogous art that teach some of the claimed limitations...
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858